pvgtpcn cid 4gxgpwg cid 5gtxkeg grctvogpv cid qh cid vjg cid 6tgcuwt number release date uil 9cujkpivqp cid cid cid cid 2gtuqp cid vq cid qpvcev cid 6gngrjqpg cid 0wodgt cid 4ghgt cid 4grn cid vq cid cc dom fi p - plr-114656-99 cvg cid date legend tribe authority act x y dear this is in reply to a letter dated date and subsequent correspondence requesting a ruling that authority is a political_subdivision of tribe within the meaning of sec_7871 and sec_7701 of the internal_revenue_code facts tribe is listed as an indian_tribal_government in revproc_83_87 1983_2_cb_606 modified revproc_86_17 1986_1_cb_550 supplemented revproc_92_19 c b which lists indian tribal governments that are to be treated as states for certain federal tax purposes pursuant to sec_7701 and sec_7871 also it is recognized by the united_states department of interior as an indian_tribe with a government-to-government relationship with the united_states see fed reg authority is not included in the list of political subdivisions of an indian_tribal_government published in revproc_84_36 1984_1_cb_510 modified revproc_86_17 tribe’s constitution provides for a tribal business committee which consists of the chief second chief secretary- treasurer and two councilpersons the business committee has the power to transact business and otherwise speak and act for tribe in all matters that tribe is empowered to act on date the business committee passed resolution adopting act establishing authority act provides that authority is a public body corporate and politic subordinate economic enterprise and a political_subdivision of tribe plr-114656-99 the purposes underlying the creation and operation of authority are to establish and organize tribal business enterprises and to acquire property for the purposes of reducing unemployment raising revenues and promoting the economic welfare of tribe act provides a board_of directors to manage authority the seven directors are appointed by the chief with the advice and consent of the business committee directors serve a 10-year term and can only be removed for misconduct or dereliction of duty the provisions of act may not be amended modified supplemented or rescinded without the prior approval of authority’s board_of directors act provides that the tribe has delegated to authority the power of eminent_domain authority’s power of eminent_domain covers all of tribe’s land tribe does not have a reservation tribal land is held in trust by the federal government for the benefit of tribe currently tribe holds x acres of non- reservation federal trust land under its jurisdiction y acres of this land is subject_to a lease held by a private corporation as part of a management_contract under which the corporation operates tribe’s gaming facility authority can exercise its power of eminent_domain over the entire x acres of non- reservation federal trust land including the y acres of land covered by the lease act also provides that tribe has delegated to authority the power to assess levy and collect sales_taxes on any receipts from the sale of products or services with the same force and effect as the business committee may levy and collect any_tax approved by authority shall be dedicated to a limited purpose specified in the ordinance levying the tax taxes collected shall be expended only for the purposes specifically described in the taxing ordinance enacted by authority authority is prohibited from proposing taxing ordinances more often than three times in any calendar_year or twice in any six-month period authority has also been given the power to issue obligations and other evidence_of_indebtedness the payment of which is secured_by its revenues such obligations are not deemed to be obligations of tribe furthermore the obligations are exempt from taxes imposed by tribe it is contemplated that authority will issue obligations to finance infrastructure development and other tribal government projects as well as certain economic activities it is further contemplated that authority will issue both obligations that are exempt from federal taxes and obligations not so exempt plr-114656-99 authority must pay over yearly to tribe a percentage of its profits which according to sound business practices will be available for general expenditure purposes other than business development furthermore authority must submit quarterly and annual reports of its activities to the business committee law the indian tribal governmental tax status act of title ii of pub_l_no 1983_1_cb_510 as amended by pub_l_no 1983_2_cb_309 added provisions to the internal_revenue_code that pertain to the tax status of indian tribal governments for two years beginning in indian tribal governments were to be treated as states for some federal tax purposes section of the tax_reform_act_of_1984 vol c b made permanent the rules treating indian tribal governments or subdivisions thereof as states or political subdivisions thereof for specified federal tax purposes see revproc_86_17 sec_7701 defines the term indian_tribal_government as the governing body of any tribe band community village or group of indians or if applicable alaska natives which is determined by the secretary after consultation with the secretary of the interior to exercise governmental functions sec_7871 treats an indian_tribal_government as a state for certain specified tax purposes in the legislative_history to sec_7871 congress indicated that this provision of the code will not apply to any indian_tribal_government unless it is recognized by the treasury_department after consultation with the interior department as exercising sovereign powers the legislative_history provides that sovereign powers include the power to tax the power of eminent_domain and police powers such as control_over zoning police protection and fire protection h_r conf_rep no 97th cong 2d sess 1983_1_cb_522 indian tribes possess inherent sovereignty except where it has been limited by treaty or statute or by implication as a necessary result of their dependent status indian tribes are viewed as having certain inherent powers including the power to tax and administer justice whether they choose to take actions to exercise them or not a written constitution or other governing document is not a prerequisite for the exercise of inherent sovereign powers see 419_us_544 455_us_130 435_us_313 471_us_195 447_us_134 231_f2d_89 8th cir and powers of indian tribes i d op sol on indian affairs u s d i sec_7871 provides that for purposes of sec_7871 a subdivision of an indian_tribal_government shall be treated as a political_subdivision of a state if and only if the secretary_of_the_treasury determines after consultation with the secretary of the interior that such subdivision has been delegated the right to exercise one or more of the substantial governmental functions of the indian_tribal_government revproc_84_36 provides a list of subdivisions of indian tribal governments that are to be treated as political subdivisions of a state for specified purposes of the code revproc_84_37 1984_1_cb_513 modified revproc_86_ provides procedures for a governmental_unit of an indian_tribe or a political_subdivision of an indian_tribal_government not included on the list published in revproc_84_36 to request a ruling qualifying it for treatment as a state or a political_subdivision of a state as provided under sec_7871 of the code section dollar_figure of revproc_84_37 provides that a subdivision of an indian_tribal_government that has been delegated one of the generally accepted sovereign powers may qualify as a political_subdivision of a state as provided under sec_7871 section dollar_figure indicates that the generally accepted sovereign powers of states are the power to tax the power of eminent_domain and the police power analysis tribe is a federally recognized indian_tribe tribe created authority be adopting act act provides that authority is to be a political_subdivision of tribe and specifically delegates to authority the power and authority to exercise a portion of the tribe’s inherent sovereign powers of eminent_domain and the power to tax the portion of each power delegated to authority is not insubstantial this office has consulted with the united_states department of the interior regarding tribe and authority the united_states department of the interior has opined that tribe has effectively delegated to authority the power of eminent_domain and the power to tax accordingly after consultation with the secretary of the interior we conclude that within the meaning of sec_7871 plr-114656-99 authority has been delegated the power to exercise one or more of the substantial governmental functions of tribe therefore for purposes of sec_7871 authority will be treated as a political_subdivision of a state conclusion pursuant to sec_7871 authority will be treated as a political_subdivision of a indian_tribal_government tribe accordingly authority will be treated as a political_subdivision of a state for the purposes specified in sec_7871 no opinion is expressed as to the federal tax consequences to authority under any other provision of the code for example no opinion is expressed as to the federal tax consequences to authority with respect to any specific transaction under sec_103 or sec_141 through or whether authority satisfies the specific requirements of sec_7871 or sec_7871 the ruling is directed only to the taxpayer who requested it sec_6110 provides that this ruling may not be used or cited as precedent in accordance with a power_of_attorney on file we are sending a copy of this letter to your representative sincerely assistant chief_counsel financial institutions products by alvin j kraft chief branch enclosures copy of this letter copy for sec_6110 purposes
